Exhibit 10.11

RESIGNATION AGREEMENT AND RELEASE
March 3, 2005

            This Resignation Agreement and Release ("Agreement") is made by and
between Dean S. Read ("Mr. Read") of Bar Harbor, Maine, and Bar Harbor Bank &
Trust and Bar Harbor Bankshares (hereinafter collectively referred to as "the
Bank"), a Maine banking corporation with a principal place of business located
in Bar Harbor, Maine. As used herein, "Mr. Read" shall also include his
executors, heirs, administrators, assigns, attorneys, and other representatives.

            WHEREAS, Mr. Read was employed by the Bank in a full-time capacity
as President of Bar Harbor Bank & Trust on an at-will basis; and

            WHEREAS, the parties have agreed upon the terms of Mr. Read’s
resignation from employment from all positions with the Bank;

            NOW, THEREFORE, in return for the mutual consideration and
undertakings set forth below, the parties hereby agree as follows:

            1.     Resignation from Employment. By this Agreement, Mr. Read has
voluntarily tendered an irrevocable resignation based upon the severance
benefits to be paid according to this Agreement and the Bank has agreed to
accept his resignation effective March 4, 2005, at the close of business. Mr.
Read agrees that he will not be reemployed by the Bank nor apply for or
otherwise seek employment with the Bank or any of its related entities, at any
time.

            2.     Severance Benefits. The Bank shall provide to Mr. Read only
the severance benefits listed below and the parties agree these severance
benefits are to be paid in lieu of any and all other benefits to begin only
after the Effective Date of this Agreement:

> > (a) The Bank shall pay to Mr. Read severance pay of one year’s base salary
> > in the total gross amount of $215,000.00 to be paid in installments of equal
> > gross amounts of $7,166.66 on regular, biweekly Bank paydays (less
> > applicable federal and state withholding, and other authorized deductions)
> > beginning with the Bank payday of March 18, 2005, for 30 bi-weekly pay
> > periods ending with the last payment due on April 28, 2006.
> > 
> > (b) The Bank shall also pay to Mr. Read on the pay of March 18, 2005, the
> > gross amount of $3,406.40 representing the payment for all accrued but
> > unused vacation time that is due to him upon separation from employment. The
> > parties acknowledge and agree that this is the entire amount of vacation pay
> > due.
> > 
> > (c) The Bank shall pay monthly to Mr. Read an amount equivalent to the
> > employer share of monthly health insurance premiums for family coverage for
> > up to fourteen consecutive months beginning April 1, 2005. It shall be Mr.
> > Read’s responsibility to elect COBRA coverage if he wishes. These payments
> > shall cease if another employer who provides health insurance coverage to
> > its employees employs Mr. Read in this fourteen-month period.
> > 
> > (d) Mr. Read agrees that he has been paid the gross amount of $19,592.00
> > from which normal payroll deductions were taken for the total incentive
> > bonus due him for fiscal year ending 2004. The parties agree that this
> > represented the entire amount of incentive bonus due Mr. Read for 2004 and
> > that Mr. Read shall not receive any such bonus for 2005.
> > 
> > (e) The parties agree that with Mr. Read’s resignation the Supplemental
> > Executive Retirement Plan shall start paying Early Retirement Benefits to
> > Mr. Read in accordance with its terms effective April 1, 2005.
> > 
> > (f) The Bank offered and Mr. Read declined the use of an outplace service. A
> > total of $30,000 in lieu of this service has been applied to the severance
> > amount due in Item 2 (a).

            3.     Non-Admission. It is understood and agreed that this
Agreement does not constitute an admission by the Bank or by Mr. Read that any
action they have taken was unlawful or wrongful or that any action constituted a
breach of contract or violated any federal, state, or local law, policy, rule or
regulation. Mr. Read understands that the payment made is not to be construed as
an admission of any wrongdoing on the part of the Bank. Mr. Read and the Bank
agree that neither party in this matter is a "prevailing party" for seeking an
award of attorney’s fees or costs under and any statute or rule of court.

            4.     General Release. In consideration of the Severance Benefits
described in Paragraph 2 of this Agreement, Mr. Read, for himself, his heirs,
personal representatives and assigns, does hereby release, acquit and forever
discharge the Bank, all of its predecessors, successors, assigns, and related
entities whether private or public, and all of their present and former
officers, directors, agents, employees, independent contractors, attorneys,
shareholders and other representatives (hereinafter collectively referred to as
the "the Bank Releasees"), from any and all claims, demands, actions, and causes
of action, of all kinds whatsoever which he has or may have against the Bank
Releasees, including but not limited to any claims arising under the Maine Human
Rights Act, Title VII of the Civil Rights Act, the Age Discrimination in
Employment Act, the Older Workers Benefit Protection Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Family & Medical Leave Act,
the Maine Whistleblower's Protection Act, and any claim of tort, breach of
contract, defamation, and/or any other common law or statutory claims.

            Mr. Read expressly acknowledges and agrees that this Agreement
constitutes a General Release and he expressly waives and assumes the risk of,
any and all claims or damages, including attorneys fees, which exist as of this
date, but which he may not know of or have reason to know exist, whether by
reason of ignorance, oversight, error, negligence, or otherwise, and which, if
known, would materially affect his decision to enter into this Agreement.

            Mr. Read agrees that neither he, nor any person, organization or
other entity acting on his behalf will file, charge, claim, sue or cause or
permit to be filed any charge, claim or action for damages or other relief
against the Bank Releasees involving any matter occurring in the past up to the
date of this Agreement or involving any continuing effects of actions or
practices which arose prior to the date of this Agreement or involving or based
upon any claims, demands, causes of action, obligations, damage or liabilities
which are the subject of this Agreement, except that Mr. Read may enforce the
terms and conditions of this Agreement.

            5.     Confidential Information. Mr. Read acknowledges that he has
had access to important confidential and proprietary information of the Bank and
its customers. As such, and in consideration of this Agreement, Mr. Read agrees
that he shall not take, use, or transfer any such information on his behalf or
on behalf of another employer or business.



            6.     Noncompetition Obligation. In consideration of the covenants
of the Bank contained herein, and in addition to the covenants contained in the
"Change in Control, Confidentiality and Noncompetition Agreement" dated November
7, 2003 which are hereby reaffirmed except as noted below, Mr. Read, without
specific written approval from the Chief Executive Officer or the Chairman of
the Board, covenants and agrees as follows:



> > (a) For a period of one (1) year following his resignation, Mr. Read shall
> > not directly or indirectly engage in any insurance, brokerage, trust,
> > banking or other financial services as an owner, employee, consultant,
> > representative, agent or in any other capacity, within the Maine counties of
> > Hancock and Washington.
> > 
> > (b) For a period of eighteen (18) months following his resignation, Mr. Read
> > shall not directly or indirectly:
> > 
> > > (i) Request or advise any past, present or future customers (all as
> > > defined as relationships in effect at any time on or after March 4, 2005
> > > through September 4, 2006) of the Bank, or any of its subsidiaries or
> > > affiliates to withdraw, curtail or cancel his or her or its business with
> > > the Bank, or any of its subsidiaries or affiliates;
> > > 
> > > (ii) Cause, suggest, or induce others to call on any past, present, or
> > > future customers (all as defined as relationships in effect at any time on
> > > or after March 4, 2005 through September 4, 2006) of the Bank or any of
> > > its affiliated entities; or

> > (iii)    Canvas, solicit, or accept any business on behalf of any other
> > bank, insurance agency, trust, or other financial services business from any
> > past or present customer (all as defined as relationships in effect on or
> > after March 4, 2005 through September 4, 2006) of the Bank or any of its
> > affiliated entities.

> > (c) For a period of eighteen (18) months following his resignation, Mr. Read
> > shall not directly or indirectly by any means or device whatsoever, for
> > himself or on behalf of or in conjunction with, any person, partnership,
> > corporation or other entity or organization, solicit, entice, hire, employ
> > or attempt to hire or employ, any employee of the Bank or any of its
> > affiliated entities.

            7.     Assistance. Mr. Read agrees to provide his best efforts in
good faith to assist the Bank in the transition of relationships with customers
and accounts to other designated Bank employees to be accomplished by March 4,
2005. Mr. Read also agrees to provide upon request by the Bank such assistance
in any compliance audit or litigation matters. For his efforts, the Bank shall
reimburse to Mr. Read the reasonable costs of expenses incurred by Mr. Read and
which have been approved by the Bank in advance.

            8.      Nondisparagement. Mr. Read agrees not to make any written or
oral statement disparaging, demeaning, or criticizing in any way the Bank
Releasees and Mr. Read shall require members of his immediate family to not make
any such remarks. If Mr. Read or members of his family make any such remarks,
the Bank can sue Mr. Read in court for damages and injunctive relief, and Mr.
Read agrees that the court can enjoin him from saying or doing anything that
violates this Paragraph and that the Bank may suspend any further payments due
Mr. Read under this Agreement.

            Likewise, the Bank agrees that its Directors, or its Chief Executive
Officer, President and Senior Vice Presidents will not make any written or oral
statement disparaging, demeaning, or criticizing in any way that Mr. Read. If a
Director, Chief Executive Officer, President or a Senior Vice President makes
such remarks, Mr. Read can sue the Bank in court for damages and injunctive
relief, and the Bank agrees that the court can enjoin it from saying or doing
anything that violates this Paragraph.

            9.     Confidentiality of Agreement. The parties agree to keep the
existence and the terms of this Agreement confidential (except for the modified
noncompetition obligation in the "Change of Control Agreement") and the parties
will not disclose to anyone the existence or terms of this Agreement except as
follows: (a) that the parties may reveal such information upon request by a
government agency, or if compelled by a court order, subpoena or other legal
process, or for the purpose of filing tax returns or fulfilling governmental
reporting requirements; (b) that the parties may reveal such information for the
purpose of filing an action to enforce this Agreement; (c) that the Bank may
reveal such information to its Directors, Bank President and Vice Presidents
involved in these matters, legal counsel, auditors and various regulatory
agencies that may require such information provided the Bank informs them of
their obligation to keep this information confidential and the Bank takes
responsibility for any violations of confidentiality by such persons; and (d)
that Mr. Read may reveal such information to his legal counsel, financial and
tax advisors and spouse, provided that he informs them of their obligation to
keep this information confidential and he takes responsibility for any violation
of confidentiality by such persons. If either party is found to have breached
this Paragraph and in addition to any damages that can be proven, the
non-breaching party as prevailing party shall be entitled to recover from the
breaching party its attorneys’ fees and costs.

            10. Letter of Reference. The Bank will provide for Mr. Read’s use
with prospective employers, a favorable letter of reference signed by Joseph
Murphy.

            11. Consultation with Attorney. Mr. Read agrees, represents and
warrants that he was advised to consult with an attorney before signing this
Agreement and that he has done so, that he fully understands and fully agrees to
each and every provision in this Agreement, and the normal rule of construction
to the effect that any ambiguities in this Agreement are to be resolved against
the drafting party shall not be employed in the interpretation of this
Agreement.

            12. Entire Agreement. This Agreement contains the entire agreement
between Mr. Read and the Bank and supersedes and revokes any and all prior
contracts, agreements, and understandings between them and the terms of this
Agreement are contractual in nature and not mere recitals.

            13. Multiple Originals. This Agreement is being executed in one or
more counterparts, each of which shall be deemed an original, and all of which
together constitute one and the same instrument, and photographic copies of such
signed counterparts may be used in lieu of the original.

            14. Arbitration. Any controversy or claim arising out of or relating
to this Agreement, or any other agreement or the breach thereof or arising out
of Mr. Read’s employment or resignation therefrom, shall be solely and
exclusively resolved by arbitration in accordance with the National Rules for
the Resolution of Employment Disputes of the American Arbitration Association.
If the parties cannot mutually agree on the appointment of an arbitrator, the
parties shall select an arbitrator in accordance with such rules of the American
Arbitration Association, provided however that either party may request that a
court of competent jurisdiction issue appropriate injunctive relief. The
arbitrator shall not add, delete, modify or amend any of the terms of this
Agreement, and the award of the arbitrator shall be final and binding upon the
parties. The administrative cost of the arbitration, including the cost of the
arbitrator, shall be borne equally by the parties. Each party shall be
responsible for the payment of its own attorneys’ fees and expenses.

            15. Governing Law. This Agreement shall be interpreted and enforced
under the laws of the State of Maine without regard to the conflict of law
principles.

            16. Waiver of Age Discrimination Claims. Mr. Read hereby
acknowledges that this Agreement includes waiver of claims under the Age
Discrimination in Employment Act. Therefore, before he signs this Agreement (1)
he was advised in writing to consult with an attorney before executing this
Agreement, and (2) that he had a period of twenty-one (21) days within which to
consider this Agreement. Mr. Read further acknowledges that if he executes this
Agreement, he has seven (7) days thereafter to revoke his consent to this
Agreement by notifying Marsha Sawyer, Senior Vice President, Bar Harbor Bank &
Trust, PO Box 400, 82 Main Street, Bar Harbor, ME 04609-0400, fax number
288-2811. To be effective, such notice of revocation must be received by fax or
other written notice within seven (7) days of execution by Marsha Sawyer. This
Agreement shall not become effective or enforceable and no payment shall be due
until the seven-day revocation period has expired without the exercise of the
right of revocation hereunder.

            IN WITNESS WHEREOF, the parties have executed this Resignation
Agreement and Release.

 

 

Date:                                            
_______________________________
                                                                             
Dean S. Read

> > > > > > > Bar Harbor Bank & Trust and Bar Harbor Bankshares

Date:                                            
By______________________________
                                                           Its

 

 STATE OF MAINE

County of Hancock _____________, 2005

 

Personally appeared the above-named Dean S. Read and acknowledged the foregoing
Resignation Agreement and Release to be his free act and deed and that he
voluntarily executed the foregoing Resignation Agreement and Release, having
read it and understood it.

 

Before me, ____________________________

Notary Public

 